WALKER, P. J.
The return to the writ of habeas corpus and the evidence offered in support of it showed: (1) A demand or requisition for the petitioner (the a.p pella.nt), made by the Governor of the state of California, from which he is alleged to have fled, upon the Governor of this state; (2) a'copy of an affidavit made be*222fore a magistrate, charging the petitioner with the commission of the crime of murder in the state of California, arid certified as authentic by the Governor of that state; and (3) the warrant of the Governor of Alabama authorizing the arrest of the petitioner. The papers showing these facts were regular on their face, and were not subject to any of the objections interposed to their admission in evidence. There was no error in the order or judgment appealed from.—Barriere v. State, 142 Ala. 72, 39 South. 55.
Affirmed.